        Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 1 of 8 PageID #:1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS


Kirsten Schneider,

         Plaintiff,                             Case No. 19-cv-7820
vs.

ReliaStar Life Insurance Company                COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2) 1,

because the Policy at issue in this case is delivered in Illinois and subject to the

laws of Illinois. Additionally, ReliaStar Life Insurance Company may be found

in this district. In particular, ReliaStar Life Insurance Company is registered as



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”

                                            1
     Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 2 of 8 PageID #:1




a corporation with the State of Illinois, conducts ongoing business with Illinois

residents, employs Illinois residents, has extensive contacts within Illinois, and

accordingly is found within Illinois.

   3. On information and belief, Defendant ReliaStar Life Insurance Company

is the employee benefit plan (“Plan”) that InnerWorkings, Inc. created and

maintains to provide its employees with income protection should they become

disabled.

   4. On information and belief, Defendant ReliaStar Life Insurance Company

is a corporation organized and existing under the laws of the State of

Minnesota, and is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

InnerWorkings, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number 68219-5LTD2011 which was issued by

ReliaStar Life Insurance Company to InnerWorkings, Inc. to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.




                                        2
      Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 3 of 8 PageID #:1




    8. On information and belief, ReliaStar Life Insurance Company both funds

the Plan and decides whether participants will receive benefits under the Plan.

Accordingly, ReliaStar Life Insurance Company has a conflict of interest,

which must be considered when determining whether its denial of Plaintiff’s

benefits was proper.2

    9. ReliaStar Life Insurance Company’s interest in protecting its own assets

influenced its decision to deny Plaintiff’s application for disability benefits.

    10.      The Plan is an ERISA welfare benefit plan.

    11.      Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.      Plaintiff became disabled under the terms of the Plan’s policy on or

about September 6, 2017 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.      Plaintiff submitted a timely claim to ReliaStar Life Insurance

Company for disability benefits.




2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
     Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 4 of 8 PageID #:1




      14.    ReliaStar Life Insurance Company denied Plaintiff’s claim for

disability benefits. Plaintiff appealed ReliaStar Life Insurance Company’s

decision, but ReliaStar Life Insurance Company denied Plaintiff’s appeal on

August 19, 2019.

   15.       Plaintiff provided ReliaStar Life Insurance Company with

substantial medical evidence demonstrating she was eligible for disability

benefits.

   16.       While Defendant has the authority to make claims determination

under applicable law and the language of the Policy, ReliaStar Life Insurance

Company’s determinations as Plan Fiduciary are not entitled to deference and

the review of any benefits determinations must be made de novo.

   17.       If the Court determines that an arbitrary and capricious standard of

review applies to this case rather than a de novo standard, Defendant’s denial

of benefits must be overturned due to the faulty evaluation, and an examination

of the record reveals that ReliaStar Life Insurance Company’s decision to

discontinue benefits is not the result of a reasoned process and that it is,

therefore, arbitrary and capricious. Defendant’s decision to deny disability

benefits was arbitrary, capricious, unreasonable, irrational, wrongful, contrary

to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:



                                         4
Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 5 of 8 PageID #:1




   a. ”ReliaStar Life Insurance Company failed to have Plaintiff

       independently examined, and instead relied on the opinion of a

       medical professional who merely reviewed Plaintiff’s medical

       records and rejected the opinion of Plaintiff’s treating physician;

   b. ReliaStar Life Insurance Company relied on the opinion of a

       medical professional who was financially biased by his relationship

       with ReliaStar Life Insurance Company and as such unable to offer

       an unbiased opinion;

   c. ReliaStar Life Insurance Company relied on the opinion of a

       medical professional that was not supported by substantial

       evidence in the claim file, and was inconsistent with the overall

       evidence in the record;

   d. ReliaStar Life Insurance Company relied on the opinion of a

       medical professional who was not qualified to refute the findings

       of Plaintiff’s physicians;

   e. ReliaStar Life Insurance Company ignored obvious medical

       evidence and took selective evidence out of context as a means to

       deny Plaintiff’s claim;

   f. ReliaStar Life Insurance Company ignored and/or misrepresented

       the opinions of Plaintiff’s treating physicians.



                                    5
        Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 6 of 8 PageID #:1




   18.         ReliaStar Life Insurance Company abused its discretion in denying

         Plaintiff’s claim.

   19.         The decision to deny benefits was wrong under the terms of the

Plan.

   20.         The decision to deny benefits was not supported by substantial

evidence in the record.

   21.         ReliaStar Life Insurance Company’s failure to provide benefits due

under the Plan constitutes a breach of the Plan.

   22.         ReliaStar Life Insurance Company’s failure to provide Plaintiff

with disability benefits has caused Plaintiff to be deprived of those benefits

from September 6, 2017 to the present. Plaintiff will continue to be deprived of

those benefits, and accordingly will continue to suffer future damages in an

amount to be determined.

   23.         ReliaStar Life Insurance Company’s denial of benefits under the

Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue this action.

Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these costs and

fees.

   24.         A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is



                                           6
     Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 7 of 8 PageID #:1




accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of denial of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct ReliaStar Life Insurance Company to adjudicate Plaintiff’s claim in

a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendants:

   1. A finding in favor of Plaintiff against Defendants;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

      the disability income benefits to which Plaintiff is entitled through the

      date of judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;

   4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

      while receiving disability benefits;

   5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

      under the Plan from the time of denial of benefits to the present.

   6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

      so as long as Plaintiff remains disabled under the terms of the Plan;



                                         7
    Case: 1:19-cv-07820 Document #: 1 Filed: 11/27/19 Page 8 of 8 PageID #:1




  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.

Dated: November 27, 2019            RESPECTFULLY SUBMITTED,

                                    By: s/Meredith E. Marcus
                                    Meredith E. Marcus
                                    Daley Disability Law, P.C.
                                    4256 N. Ravenswood Ave., Ste. 104
                                    Chicago, Illinois 60613
                                    Tel: 312-561-3030; Fax 312-284-4773
                                    Email: mmarcus@fdaleylaw.com


                                    Michael Kemmitt (MN Bar # 0398423)
                                    FIELDS LAW FIRM
                                    9999 Wayzata Blvd
                                    Minnetonka, MN 55305
                                    Office: 612-370-1511
                                    Michael@Fieldslaw.com
                                    Pro Hac Vice Applicant

                                    Attorneys for Plaintiff




                                       8
